CLAUSEN, Chief Judge,
concurring in the result:
The Goode case: (1) establishes a procedure for service of the post-trial review on counsel for the accused; (2) explains that the purpose of this procedure is to provide the accused with an opportunity to correct or challenge any matter he deems erroneous, inadequate or misleading, or on which he otherwise wished to comment; (3) requires that proof of service of the review on trial defense counsel plus any correction, challenge or comment trial defense counsel may make be made a part of the record of the proceedings; and, (4) provides that failure of trial defense counsel to take advantage of the opportunity to respond within five days of service will normally be deemed a waiver of any error in the review. Necessarily, if trial defense counsel responds, but fails to mention a matter later raised for the first time at an appellate level, waiver normally should be applied with respect to the matter not raised. Use of the word “normally” clearly signals that the waiver rule is not to be applied blindly; in short, in an abnormal situation the waiver rule should not be applied. In my view, the Court in Goode said only that the waiver rule should be applied unless doing so *539would result in a manifest miscarriage of justice.
I will assume that the majority’s assessment that the staff judge advocate’s post-trial review concerning the maximum sentence was prejudicially erroneous.* Even so, applying the waiver rule will not result in a manifest miscarriage of justice in this instance and I, therefore, concur in the result.
I will comment on two other matters.
The majority quotes with approval language in Turner to the effect that “the trial defense counsel shares with the staff judge advocate the duty to insure that the convening authority receives the most accurate information possible to aid him in the exercise of his broad prerogatives relative to findings and, more particularly, the sentence.” While this may be true in a sense, I disagree with the implication that the trial defense counsel owes a duty to the convening authority in this regard. The duty to the convening authority in this area, stemming from statute, must be borne solely by the staff judge advocate. The trial defense counsel’s duty is to his client. This difference in masters may become significant when assessing the failure to perform. The staff judge advocate must address certain matters in the review and do so accurately; the trial defense counsel may choose not to address any matter if he believes so doing is in his client’s best interests.
I agree with the majority’s comments concerning deterrence.

 The erroneous statement concerning the maximum imposable sentence appears on the first page of the review. Other portions of the review accurately advise concerning the maximum sentence that could be approved as a result of the guilty plea agreement and the sentence imposed by the court. Looking at the review as a whole, the misadvice of the first page perhaps should not be considered prejudicial.